DETAILED ACTION
This office action response the Request for Continued Examination application on 7/11/2022.
Claims 1, and 9-15 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/11/2022 has been entered.
Response to Amendment
This communication is in response to the amendments filed on July 11, 2022. Claims 1 and 9 have been amended. Claims 2-8 are cancelled.  Claim 1 and 9-15 are currently pending and have been considered below.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 9 have been carefully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sammour et al. (US application 2009/0103478 ), (“D1” hereinafter), in view of Babaei et al. (US 2018/0368107 A1), (“D2” hereinafter), the corresponding us-provisional-application US 62520257, with the filing date 2017/06/15)  
As per Claim 1, D1 discloses a method performed by a User Equipment (UE) (see, items 710s, Fig. 7), the method comprising: 
causing a transmitting Packet Data Convergence Protocol (PDCP) entity ([see, e.g., [0046], transmitting PDCP entity initiates the PDCP SDU discard operation; [0075], and Fig. 11, the transmitting PDCP entity]) and 
causing, in a case that the indication is received, the transmitting PDCP entity to indicate to one of two associated Radio Link Control (RLC) entities to discard all duplicate PDCP Protocol Data Units (PDUs) ([see, e.g., [0005], two associated RLC entities (see, RLC sublayer also supports segmentation of SDUs (Service Data Unit) ) (as a primary RLC entity) and PDUs (Packet Data Unit) (as a secondary RLC entity), which implies an RLC entity may segment an RLC SDU and RLC PDU(s)). In addition, [0086-0089], wherein the transmitting PDCP entity, one of the RLC entities, such as more than one SDU/PDU are associated the RLC entities to discard a packet (PDCP SDU/PDU) based on a trigger event]),  
the two associated RLC entities comprising a primary RLC entity and a secondary RLC entity ([see, e.g., [0104], the associated RLC entities, such as the RLC PDUs and the RLC SDUs disclosed]), 
the one of the two associated RLC entities being the secondary RLC entity, wherein the discarding of all the duplicate PDCP PDUs comprises discarding ([see, e.g., [0094], the transmitting RLC entity discards the identified packet, (i.e., the RLC SDU and/or its associated RLC PDUs)]), by the secondary RLC entity, PDCP PDUs that were submitted to both the secondary RLC entity and the primary RLC entity, and not discarding PDCP PDUs that were only submitted to the secondary RLC entity ([see, e.g., [0103-0113], wherein the transmitting RLC entity, the transmitting RLC entity discards/flushes the RLC PDUs (i.e. the segments or sub-segments) from its (re)transmit buffer, but keeps/maintains the RLC SDUs in its transmit buffer]). 
D1 doesn’t appear to explicitly disclose: the UE configured with PDCP duplication to receive, in a Medium Access Control (MAC) Control Element (CE) or by Radio Resource Control (RRC) signaling, an indication to deactivate the PDCP duplication.
However, D2 discloses the UE configured with PDCP duplication to receive, in a Medium Access Control (MAC) Control Element (CE) or by Radio Resource Control (RRC) signaling, an indication to deactivate the PDCP duplication ([see, e.g., [0201, 0248-0249], wherein the PDCP layer may submit the PDCP packets and duplicate PDCP packets to two different RLC entities (e.g., corresponding to the first logical channel and the second logical channel), stopping and/or deactivating PDCP duplication for the radio bearer (e.g., stopping/deactivating using MAC CE and/or RRC reconfiguration, (see also, provisional, [00148-00149]]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2 . The motivation for doing so would have been to provide activation or deactivation of duplication for the bearer results improves uplink resource utilization efficiency and enhances the network performance (D2, ¶ [0254]).
As per Claim 9, D1 discloses a  User Equipment (UE) (see, items 710s, Fig. 7), comprising: 
a processor (see, items 815, Fig. 8); and 
a memory storing instructions that, when executed by the processor (see, items 815, Fig. 8), 
cause a transmitting Packet Data Convergence Protocol (PDCP) entity ([see, e.g., [0046], transmitting PDCP entity initiates the PDCP SDU discard operation; [0075], and Fig. 11, the transmitting PDCP entity]) of the UE configured with PDCP duplication to: 
cause, in a case that the indication is received, the transmitting PDCP entity to indicate to one of two associated Radio Link Control (RLC) entities to discard all duplicate PDCP Protocol Data Units (PDUs) ([see, e.g., [0005], two associated RLC entities (see, RLC sublayer also supports segmentation of SDUs (Service Data Unit) ) (as a primary RLC entity) and PDUs (Packet Data Unit) (as a secondary RLC entity), which implies an RLC entity may segment an RLC SDU and RLC PDU(s)). In addition, [0086-0089], wherein the transmitting PDCP entity, one of the RLC entities, such as more than one SDU/PDU are associated the RLC entities to discard a packet (PDCP SDU/PDU) based on a trigger event]),
the two associated RLC entities comprising a primary RLC entity and a secondary RLC entity ([see, e.g., [0104], the associated RLC entities, such as the RLC PDUs and the RLC SDUs disclosed]), the one of the two associated RLC entities being the secondary RLC entity, wherein the discarding of all the duplicate PDCP PDUs comprises discarding ([see, e.g., [0094], the transmitting RLC entity discards the identified packet, (i.e., the RLC SDU and/or its associated RLC PDUs)]), by the secondary RLC entity, PDCP PDUs that were submitted to both the secondary RLC entity and the primary RLC entity, and not discarding PDCP PDUs that were only submitted to the secondary RLC entity ([see, e.g., [0103-0113], wherein the transmitting RLC entity, the transmitting RLC entity discards/flushes the RLC PDUs (i.e. the segments or sub-segments) from its (re)transmit buffer, but keeps/maintains the RLC SDUs in its transmit buffer]). 
D1 doesn’t appear to explicitly disclose: receive, in a Medium Access Control (MAC) Control Element (CE) or by Radio Resource Control (RRC) signaling, an indication to deactivate the PDCP duplication.
However, D2 discloses receive, in a Medium Access Control (MAC) Control Element (CE) or by Radio Resource Control (RRC) signaling, an indication to deactivate the PDCP duplication ([see, e.g., [0201, 0248-0249], wherein the PDCP layer may submit the PDCP packets and duplicate PDCP packets to two different RLC entities (e.g., corresponding to the first logical channel and the second logical channel), stopping and/or deactivating PDCP duplication for the radio bearer (e.g., stopping/deactivating using MAC CE and/or RRC reconfiguration, (see also, provisional, [00148-00149]]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2 . The motivation for doing so would have been to provide activation or deactivation of duplication for the bearer results improves uplink resource utilization efficiency and enhances the network performance (D2, ¶ [0254]).
As per Claim 10, D1 and D2 discloses the method of claim 1, and D1 further discloses wherein the discarding of all the duplicate PDCP PDUs further comprises discarding, by the secondary RLC entity, PDCP PDUs for which a transmission success indication has not been received by the transmitting PDCP entity from a lower layer of the UE ([see, e.g., [0046, 0060-0062], wherein the discarding entity has received the packets to be discarded (PDCP SDU/PDU or RLC SDU/PDU), based on the events or triggers, such as  the reception of a notification from the underlying RLC sublayer, receiving the SDU from submitting the SDU/PDU to the lower layer]).
As per Claim 11, D1 and D2 discloses the method of claim 10, and D1 further discloses wherein the transmission success indication that has not been received by the transmitting PDCP entity is received by the secondary RLC entity ([see, e.g., [0046, 0065, 0141-0142], wherein the PDCP transmitter and the PDCP SDU, the transmitting PDCP entity may initialize the discard timer when/upon submitting the SDU/PDU to the lower layers for transmission]).
As per Claim 12, D1 and D2 discloses the method of claim 1, and D1 further discloses wherein the discarding of all the duplicate PDCP PDUs further comprises discarding, by the secondary RLC entity, PDCP PDUs that have not been submitted by the secondary RLC entity to a lower layer of the UE ([see, e.g., [0046, 0060-0062], wherein the discarding entity has received the packets to be discarded (PDCP SDU/PDU or RLC SDU/PDU), based on the events or triggers, such as  the reception of a notification from the underlying RLC sublayer, receiving the SDU from submitting the SDU/PDU to the lower layer]).
As per Claim 13, D1 and D2 discloses the UE of claim 9, and D1 further discloses wherein the discarding of all the duplicate PDCP PDUs further comprises discarding, by the secondary RLC entity, PDCP PDUs for which a transmission success indication has not been received by the transmitting PDCP entity from a lower layer of the UE ([see, e.g., [0046, 0060-0062], wherein the discarding entity has received the packets to be discarded (PDCP SDU/PDU or RLC SDU/PDU), based on the events or triggers, such as  the reception of a notification from the underlying RLC sublayer, receiving the SDU from submitting the SDU/PDU to the lower layer]).
As per Claim 14, D1 and D2 discloses the UE of claim 13, and D1 further discloses wherein the transmission success indication that has not been received by the transmitting PDCP entity is received by the secondary RLC entity  ([see, e.g., [0046, 0065, 0141-0142], wherein the PDCP transmitter and the PDCP SDU, the transmitting PDCP entity may initialize the discard timer when/upon submitting the SDU/PDU to the lower layers for transmission]).
As per Claim 15, D1 and D2 discloses the UE of claim 9, and D1 further discloses wherein the discarding of all the duplicate PDCP PDUs further comprises discarding, by the secondary RLC entity, PDCP PDUs that have not been submitted by the secondary RLC entity to a lower layer of the UE ([see, e.g., [0046, 0060-0062], wherein the discarding entity has received the packets to be discarded (PDCP SDU/PDU or RLC SDU/PDU), based on the events or triggers, such as  the reception of a notification from the underlying RLC sublayer, receiving the SDU from submitting the SDU/PDU to the lower layer]).
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU D BELETE/
Examiner, Art Unit 2468     

/KHALED M KASSIM/Primary Examiner, Art Unit 2468